DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/4/2020 has been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 (and thereby dependent claim 3) recites the limitation "and constraining sleeve" in line 3 of the claim.  There is insufficient antecedent basis for introducing this limitation in the claim (e.g. "and a 
Regarding claim 6, the phrase "a gap" in line 2 of the claim renders the claim(s) indefinite because “a gap” was already introduced in line 9 of claim 1, thereby rendering the scope of the claim(s) unascertainable.  It is unclear whether Applicant is attempting to refer back to the gap of claim 1 or introduce a new, additional gap.  To move prosecution forward, the Examiner as interpreted the “gap” of claim 6 to refer back to the gap of claim 1 (i.e. requiring a claim 6 amendment such as “fills the gap”).  Appropriate correction is required.
Claim 8 recites the limitation "the guidewire lumen" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-8, 10-12 and 17-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Thomas et al. (US 2008/0255652).
Thomas discloses (see Figs. 1-11) a stent-graft delivery system comprising the following claim limitations:
(claim 1) a catheter (i.e. runners 322 converge forming a tubular member disposed within inner member 108 and extending proximally from tip 114 to handle 902; see Figs. 4, 6 and 9; [0046]; [0065]) having a proximal end (i.e. at 
(claim 2) wherein the bridge member (320) is generally annular and includes a tapered surface (at 322/326, Figs. 1-6) radially engaging (elbows 324 shown forming an annular ring in Figs. 1-2, with their proximal ends engaging sleeve 102) at least one of the expandable device (106) and constraining sleeve (102, Figs. 1 and 5-6) (elbows 324 shown forming an annular ring in Figs. 1-2);
(claim 3) wherein the tapered surface (322) outwardly radially tensions ([0045]; [0048]-[0049]; [0051]; tip 114 is self-expanding providing outward radial pressure) at least one of the expandable device (106) and constraining sleeve (102) and optionally
(claim 4) wherein the catheter includes a lumen extending between the proximal and distal ends (i.e. runners 322 converge forming a tubular member disposed within inner member 108 and extending proximally from tip 114 to handle 902; see Figs. 4, 6 and 9; [0065]), the catheter assembly further comprising a tubular member (1030, Figs. 10-11; [0074]; embodiment of Fig. 1 expressly may comprise a guidewire tubular member 1030) extending through the lumen and having an end (1030D, Figs. 10-11) fixedly secured to the tip (114D) (as shown in Figs. 10-11; [0074]);
(claim 5) wherein the tubular member (1030, Figs. 10-11) includes a guidewire lumen extending axially therethrough ([0070]; i.e. lumen passing through member 1030 expressly shown in Figs. 10-11), and optionally wherein the bridge member (320) is generally annular (elbows 324 shown forming an annular ring in Figs. 1-2) and includes a bore (starting at 118, see Figs. 1-4) which receives the tubular member (1030) therethrough (as shown in Figs. 10-11; [0074]);
(claim 6) wherein the bridge member (320) fills a gap between the tip (114D) and the expandable device (106) and provides a transition 8Attorney Docket No. 450385.002604 MP/330AUS02therebetween upon bending of the distal end of the catheter during deployment at an angled treatment site (as expressly shown in Figs. 5-6; distal tip of catheter expressly shown bending and petals 320 maintain a generally continuous transitional surface therebetween);
(claim 7) wherein a portion of the bridge member (320) is fixedly secured (at 1030D, Figs. 10-11) to the tubular member (1030, Figs. 10-11) so that a 
(claim 8) wherein the tip (114D) includes a bore (at 1030D, Figs. 10-11) generally axially aligned with the guidewire lumen to allow a guidewire to be fed through the catheter and the tip (114D) (as shown in Figs. 10-11; [0070]-[0074]);
(claim 10) wherein the bridge member (320) comprises a plurality of bridge straps configured to (i.e. capable of) form a junction between the tip (114D) and the expandable device (106) (as shown in Figs. 1-7; a plurality of tip petals 320 are expressly shown; [0046]);
(claim 11) wherein the plurality of bridge straps (320) are semi-rigid ([0036]; several semi-rigid material options are expressly disclosed);
(claim 12) wherein the plurality of bridge straps (320) are configured to (i.,e. capable of) allow the junction between the tip (114D) and the expandable device (106) to flex (as expressly shown in Figs. 2-8);
(claim 17) wherein each one of the plurality of bridge straps (320) includes a chamfered leading end (i.e. angled distal leading ends of tip 114) (as shown in Figs. 1-4; each strap 320 has a chamfered/angled leading edge at tip portion 114 that converge radially inward at distal end 114D); and
(claim 18) a catheter (1030, See Figs. 10-11; [0074] embodiment of Fig. 1 may expressly include a guidewire member 1030 as shown in Figs. 10-11) having a .

Claim(s) 1, 9-10, 13 and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Le et al. (US 2009/0281619).
Le discloses (see Figs. 1-7) a valve delivery system comprising the following claim limitations:
(claim 1) a catheter (14, Figs. 1-5) having a proximal end (i.e. at handle 20, Fig. 1; [0101]) and a distal end (as shown in Figs. 3-5); an expandable device (12, Figs. 1-5) releasably attached to the catheter (14) near the distal end (as shown in Figs. 1-5; [0117]), wherein the expandable device (12) is maintained in a 
(claim 9) wherein the bridge member (60) includes portions of varying durometer (as shown in Fig. 7, bridge members 58,60 may comprise flaps composed of a variety of materials including plastics, polymer strips, inflatable balloon materials, or polymers such as nylon, PET, PEEK, PE, Pebax, urethane, and PVC ([0103]; [0107]; [0113]) and a jacket composed of a variety of elastic materials including urethane, silicone or latex ([0120]), with the durometer of the respective materials being different (i.e. not identical durometers for all the potential materials)); 
(claim 10) wherein the bridge member (60) comprises a plurality of bridge straps configured to (i.e. capable of) form a junction between the tip (32) and the expandable device (12) (as expressly shown in Fig. 4, respective flaps 60 expressly shown forming a junction between the distal tip of nose 32 and the expandable device 12); 
(claim 13) further comprising a protective outer sleeve (i.e. dipping material enclosing cylindrical flaps 60) in which the plurality of bridge straps (60) are embedded (as shown in exemplary Fig. 7; [0120]; flaps 60 are expressly dipped in (i.e. embedded within) a protective elastic material instead of using an overlaying elastic jacket); and
(claim 18) a catheter (14, Figs. 1-5) having a proximal end (i.e. at handle 20, Fig. 1; [0101]) and a distal end (as shown in Figs. 3-5); an expandable device (12, Figs. 1-5) releasably attached to the catheter (14) near the distal end (as shown in Figs. 1-5; [0117]), wherein the expandable device (12) is maintained in a compressed state for endoluminal delivery (as shown in Fig. 4; [0101]); a tip (32, Figs. 1-6) fixedly secured to the distal end of and generally coaxial with the catheter (14) (as shown in Figs. 1-6; [0102]; [0107]); and at least one bridge strap (60, Figs. 3-6) disposed between the tip (32) and the expandable device (12) and forming a junction therebetween (as shown in Figs. 3-6), and the at least one bridge strap (60) being configured (i.e. capable of) such that the at least one bridge strap (60) maintains a generally continuous transitional surface upon bending the distal end of the catheter (14) (as shown between Figs. 4-5, distal end of catheter 14 expressly shown bending and flaps 60 also bend to maintain a generally continuous transitional surface).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-9 and 15-19 of U.S. Patent No. 10,426,922.  Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set at least requires a catheter, an expandable device, a tip fixedly secured to the distal end of the catheter, and a bridge disposed between the tip and the expandable device wherein the bridge fills the gap (i.e. provides a continuous transitional surface) between the tip and the expandable device.  It is well known that a claim to a species will anticipate a claim to a genus.  MPEP 2132.02(I).  Therefore the narrower claims (i.e. the species claims) of U.S. Patent No. 10,426,922 anticipate the broader claims (i.e. the genus claims) of the present invention.  

Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771